—Four orders of the Family Court, New York County (Leah Marks, J.): two fact-finding orders entered on or about April 2, 1984; and two final disposition orders entered on or about August 23, 1984, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. (See, Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no nonfrivolous points which could be raised on these appeals. Concur—Sandler, J. P., Sullivan, Ross, Kassal and Ellerin, JJ.